ANDERSON, J.
While the statute authorizes a creditor of a corporation to subject by garnishment any unpaid balance on the stock, the creditor must show that there is something due; and, failing to do so, he does not make out a case against the garnishee. Blount in his oral answer. admits buying $5,001) of the stock held by Gulley in' the Bridgeport Company for $4,200, which said sum went to pay certain notes given by Gulley. The proof does • not show that these notes were due upon the stock issued to .Gulley, but indicates that *291they were held for debts contracted by Gulley for the land, etc., put into the Bridgeport corporation. The articles of incorporation of the Bridgeport Company were introduced, and show that Gulley got $10,000 stock, $2,500 paid in and the balance to be paid by a conveyance of property, and there was no proof that the property had never been conveyed, or that Gulley owed the Bridgeport Company anything on the stock he sold to Blount. It matters not what Blount paid Gulley for the stock, as he could not be liable to the corporation, or its creditors, unless it was shown that Gulley had not paid for said stock. The plaintiff not only failed to affirmatively show that there was anything owing the Bridgeport Company for the stock bought by Blount, but the proof afforded an inference that Gulley had paid for said stock. The articles of incorporation recite $2,500 paid and the other $7,500. to be canceled by a conveyance of property, and Blount stated that the company had accepted the land. Gulley could, under the statute pay his subscription in property. Section 8467 of the Code of 1907.
The judgment of the city court is affirmed.
Dowdell, C. J., and McClellan and Sayre, JJ., concur.